 Case 1:18-cr-00457-AMD Document 44 Filed 03/26/19 Page 1 of 2 PageID #: 332




                                           March 26, 2019



The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Chambers N 415
Brooklyn, NY 11201


Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-2)(AMD);
       Unopposed Request for Extension of Time to File Motion for Bill of Particulars



Dear Judge Donnelly:

        We represent defendants Huawei Technologies Co., Ltd. and Huawei Device USA Inc.
(collectively, the “Huawei Defendants”) in the above-referenced matter. On behalf of the
Huawei Defendants, we respectfully seek an extension of time by which to file a motion for a bill
of particulars. The government does not oppose this request.

         Under Rule 7 of the Federal Rules of Criminal Procedure, a defendant “may move for a
bill of particulars before or within 14 days after arraignment or at a later time if the court
permits.” Fed. R. Crim. P. 7(f). The Huawei Defendants were arraigned before the Honorable
Ramon E. Reyes, United States Magistrate Judge, on March 14, 2019. Thus, absent extension, a
motion for a bill of particulars would be due March 28, 2019.

        Earlier today, undersigned counsel served a letter on the government requesting
discovery. The government has informed us that it is preparing a proposed protective order
governing discovery in the case. Because the scope of discovery provided by the government
may affect the need for or scope of any motion for a bill of particulars, the Huawei Defendants
respectfully request that the Court continue the time for filing a bill of particulars until a later
date.
 Case 1:18-cr-00457-AMD Document 44 Filed 03/26/19 Page 2 of 2 PageID #: 333



United States v. Huawei Technologies Co., Ltd., et al.
March 26, 2019
Page 2

                              Respectfully submitted,


         /s/ Michael A. Levy                       /s/ David Bitkower
         Michael A. Levy                          David Bitkower
         SIDLEY AUSTIN LLP                        JENNER & BLOCK LLP
         787 Seventh Avenue                       1099 New York Avenue, NW
         New York, NY 10019                       Suite 900
         Tel: 212-839-7341                        Washington, D.C. 20001
         Email: mlevy@sidley.com                  Tel: 202-639-6048
                                                  Email: dbitkower@jenner.com
         James M. Cole
         SIDLEY AUSTIN LLP
         1501 K Street, NW
         Washington, D.C. 20005
         Tel: 202-736-8246
         Email: jcole@sidley.com
         (Pro Hac Vice Motion Pending)

     Counsel for Defendants Huawei Technologies Co., Ltd. and Huawei Device USA, Inc.
